United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  June 15, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                             No. 05-21027
                           Summary Calendar


UNITED STATES OF AMERICA

                      Plaintiff - Appellee

     v.

DOUGLAS WAYNE EVANS

                      Defendant - Appellant

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                       USDC No. 4:03-CR-55
                      --------------------

Before KING, HIGGINBOTHAM and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Douglas Wayne Evans appeals the 21-month sentence imposed

following the revocation of his supervised release.      Evans

contends that his sentence is unreasonable because the district

court failed to consider the sentencing factors in 18 U.S.C.

§ 3553(a) and to address his argument that his guidelines

sentence was greater than necessary to accomplish the goals of

sentencing.    The 21-month sentence imposed by the district court

was at the low end of the advisory guidelines range and did not



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-21027
                                 -2-

exceed the statutory maximum term of imprisonment.      See 18 U.S.C.

§ 3583(e)(3).

     This court must examine the basis of its jurisdiction on its

own motion if necessary.    Mosley v. Cozby, 813 F.2d 659, 660 (5th

Cir. 1987).    Article III, § 2 of the Constitution limits federal

court jurisdiction to actual cases and controversies.      Spencer v.

Kemna, 523 U.S. 1, 7 (1998).   The case-or-controversy requirement

demands that “some concrete and continuing injury other than the

now-ended incarceration or parole -- some ‘collateral

consequence’ of the conviction -- must exist if the suit is to be

maintained.”    Id.

     Evans has served the sentence that was imposed upon the

revocation of his supervised release.      The judgment revoking

Evans’s term of supervised release imposed no further term of

supervised release.   Accordingly, there is no case or controversy

for this court to address, and the appeal is dismissed as moot.

     APPEAL DISMISSED.